IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                     : No. 116 EM 2018
                                                  :
                       Respondent                 :
                                                  :
                                                  :
             v.                                   :
                                                  :
                                                  :
FRANCIS BOYD,                                     :
                                                  :
                       Petitioner                 :


                                            ORDER


PER CURIAM

      AND NOW, this 5th day of December, 2018, the Petition for Leave in Access of

Page Limitation is DENIED.          Petitioner has 30 days to file a compliant Petition for

Allowance of Appeal.